Citation Nr: 1022180	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  09-07 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating than 10 percent for 
cervical spine strain with headaches, residuals of head 
injury with degenerative intervertebral disc disease of the 
lower cervical spine. 


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel





 




INTRODUCTION

The Veteran served on active duty from August 1994 to August 
2000.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for a 
cervical spine disorder, with associated headaches, as 
residuals of a head injury. The Veteran appealed from the 
initial assigned 10 percent disability evaluation. See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a 
veteran appeals the initial rating for a disability, VA must 
consider the propriety of a "staged" rating based on 
changes in the degree of severity of it since the effective 
date of service connection).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is service-connected for residuals of a head 
injury, which appear to consist of disability associated with 
a cervical spine strain and disability involving headaches.  

The current record does not offer a complete portrayal of the 
extent and severity of the Veteran's service-connected 
disability. He has described a continued worsening of 
severity of the headaches associated with cervical spine 
strain. While the Veteran underwent an examination of the 
spine in October 2007,  the last VA examination to address 
symptomatology related to the Veteran's headaches is dated 
from June 2005. Consequently, given this interval between 
last examination and the present time period, a more recent 
VA Compensation and Pension is deemed warranted. See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), 
citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) 
("Where the record does not adequately reveal the current 
state of the claimant's disability ...the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination."). See also Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Along this line of development of the case, the most recent 
VA examination for orthopedic symptomatology of the cervical 
spine, the other component of service-connected disability, 
was an October 2007 examination. Hence, a new examination 
should be completed for the cervical spine condition as well.

Finally, in reference to future evaluation of the instant 
claim, it is strongly encouraged that the RO consider the 
merits of assigning separate disability ratings for cervical 
spine strain and headaches, as these essentially constitute 
distinct disabilities, even if predicated on the same 
underlying injury (as residuals of a head injury from 
service). The authority to assign separate ratings applies 
where there are unique and distinguishable manifestations of 
a service-connected disability.          The only limitation 
is VA's "anti-pyramiding rule," that the same manifestation 
cannot be evaluated twice under different diagnoses. See 38 
C.F.R. § 4.14. See also Esteban v. Brown, 6 Vet. App. 259, 
262 (1994); Brady v. Brown, 4 Vet. App. 203, 206 (1993). 
Here, however, there is no question that so long as there is 
compensable symptomatology of each, the RO may properly 
assign separate ratings for cervical strain, and a headache 
disorder. 

Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should schedule the Veteran 
for a VA neurological examination. The 
claims folder must be provided to and 
reviewed by the examiner in conjunction 
with the examination. All indicated tests 
and studies should be performed, and all 
findings should be set forth in detail. It 
is requested that the VA examiner indicate 
all present symptoms and manifestations 
attributable to      the Veteran's 
service-connected headaches, in accordance 
with the rating criteria specified at 38 
C.F.R. § 4.124a, Diagnostic Code 8100.

2.	The RO/AMC should schedule the Veteran 
for a VA orthopedic examination to 
determine the current severity of the 
Veteran's service-connected cervical spine 
strain. The claims folder must be provided 
to and reviewed by the examiner in 
conjunction with the requested VA 
examination. All indicated tests and 
studies should be performed, and all 
findings should be set forth in detail. 

It is requested that the VA examiner 
indicate all present symptoms and 
manifestations attributable to the 
Veteran's service-connected cervical spine 
strain. In examining          the Veteran, 
the examiner should report complete range   
of motion findings for the affected joint. 
The examiner should be asked to indicate 
whether pain or weakness significantly 
limits functional ability during flare-ups 
or when the measured joint is used 
repeatedly over a period of time. The 
examiner should also be asked to determine 
whether the joint exhibits weakened 
movement, excess fatigability or 
incoordination. If feasible, these 
determinations should be expressed in 
terms of additional range of motion loss 
due to any weakened movement, excess 
fatigability or incoordination. 

The examiner should further comment upon 
whether     the Veteran experiences 
incapacitating episodes of Intervertebral 
Disc Syndrome attributable to his cervical 
spine disability, and provided so, then 
indicate the relative frequency and 
severity of these incapacitating episodes.

3.	The RO/AMC should then review the 
claims file.            If any of the 
directives specified in this remand have 
not been implemented, appropriate 
corrective action should be undertaken 
before readjudication. Stegall v. West, 11 
Vet. App. 268 (1998).

4.	Thereafter, the RO/AMC should 
readjudicate the claim for increased 
initial rating for cervical spine strain 
with headaches, based on all additional 
evidence received.          The RO/AMC 
should specifically note consideration of 
whether separate disability ratings may be 
awarded for cervical spine strain, and 
headache disorder as distinct components 
of service-connected disability. If the 
benefit sought on appeal is not granted, 
the Veteran should be furnished with a 
Supplemental Statement of the Case (SSOC) 
and afforded an opportunity to respond 
before the file is returned to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated. The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim. 38 C.F.R. § 3.655. 

(CONTINUED ON THE NEXT PAGE)






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009). 

